This is an action in mandamus wherein the relator seeks a writ directing the respondent, Edward T. Fogo, as registrar of motor vehicles, to issue to it license plates for an alleged "school bus" without the payment of the annual motor vehicle license tax as provided in Section 6295-1, General Code. The petition alleges that the "school bus" in question is used to transport children to Sunday school and Bible school and to school functions connected therewith, all of which are operated in connection with a church. A general demurrer is filed to the petition.
The question presented is whether a bus used for such purposes is a "school bus" as that term is used in Section 6295-1, General Code, which provides in part as follows:
"No school bus as hereinafter defined shall be required *Page 239 
to pay the annual license tax provided for in Section 6291 of the General Code. The term `school bus' as used herein shall be construed to mean any vehicle, however owned, used exclusively to transport school children, either to and/or from school, or to and/or from any school function, having a seating capacity of more than five persons exclusive of the driver."
It is an elementary rule of statutory construction that words used in a statute should be given their usual and ordinary meaning unless the context requires a different interpretation. Consequently, it is necessary to ascertain the ordinary meaning of the words "school" and "Sunday school." We think that the term "school" as so used denotes an institution of learning wherein a course of general education and mental training is offered for children similar to that offered in the public schools.
The term "Sunday school" as ordinarily used refers to a school held on Sunday for the study of the Bible and for religious instruction. The terms "school" and "Sunday school" are not synonymous, as ordinarily used, each having a distinct and different meaning. We, therefore, hold that a "Sunday school" does not constitute a "school" as that term is defined, and consequently a bus used in connection therewith would not constitute a "school bus" as that term is used in Section 6295-1, General Code.
The demurrer will be sustained.
Demurrer sustained.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 240